         Case 1:19-cv-00055-PEC Document 187 Filed 09/09/19 Page 1 of 4



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                             BID PROTEST

                                                      )
ANHAM FZCO,                                           )
                                                      )
               Plaintiff,                             )          Case No. 19-55C
                                                      )
       v.                                             )          Judge Campbell-Smith
                                                      )
THE UNITED STATES,                                    )
                                                      )
               Defendant,                             )
and                                                   )
                                                      )
KGL FOOD SERVICES WLL,                                )
                                                      )
               Defendant-Intervenor.
                                                      )


         INTERMARKETS ALLIANCE AND USFI, INC. JOINT VENTURE’S
            AMENDED MOTION FOR PERMISSIVE INTERVENTION

               Pursuant to Rule 24(b)(1) of the Rules of the Court of Federal Claims

(“RCFC”), Intermarkets Alliance and USFI, Inc., Joint Venture (“IMG”) files this Amended

Motion for Permissive Intervention. On September 6, 2019, Plaintiff ANHAM FZCO

(“ANHAM”) filed a Sealed Motion for Temporary Restraining Order and Motion for

Contempt (“ANHAM”s Motion”) (ECF No. 185), presumably alleging that Defendants have

violated the Court’s Sealed Opinion and Order dated August 29, 2019 (ECF No. 182).

               ANHAM’s Motion underscores the urgent need for IMG to intervene in this

bid protest to adequately protect the legal interests at stake in its separate bid protest relating

to the same procurement. See Intermarkets Alliance and USFI, Inc., Joint Venture v. United


                                              1                                              499282.2
         Case 1:19-cv-00055-PEC Document 187 Filed 09/09/19 Page 2 of 4



States, Case No. 19-114C ( “IMG”). IMG seeks the right to compete in a fair and lawful

procurement that is not tainted by the various errors identified in its separate bid protest.

IMG’s rights will be undermined if the Defense Logistics Agency (“DLA”) and/or KGL

Food Services, WLL (“KGL”) are allowed to violate the Court’s injunction and proceed with

an unlawfully awarded contract. Moreover, IMG has a direct interest in seeing that DLA

takes appropriate corrective action in response to the Court’s Sealed Opinion and Order.

               IMG files this Amended Motion for Permissive Intervention so that its outside

counsel can review the Court’s Sealed Opinion and Order and all briefs filed in connection

with ANHAM’s Motion, and can participate as the Court directs in further consideration of

ANHAM’s Motion and any related issues concerning the Court’s ruling and corrective

action. This Court has broad discretion to permit anyone to intervene if they have “a claim

or defense that shares with the main action a common question of law or fact.” RCFC

24(b)(1)(B); see John R. Sand & Gravel Co. v. United States, 59 Fed. Cl. 645, 657 (2004).

IMG does not have access to the sealed portions of the ANHAM record or a complete

understanding of all the legal and factual issues that have been raised in that case. It is likely,

however, that the IMG and ANHAM cases share many common issues of law and fact

because the plaintiffs in both cases have challenged the propriety of DLA’s award to KGL.

The Court’s recent stay order in the IMG case, ECF No. 112, suggests that there are at least

some legal and factual issues that may overlap. Accordingly, the Court should permit IMG

to intervene to protect its legal interests with respect to the issues raised in its protest.1




1
 At an earlier point in this bid protest, the Court denied IMG’s request to intervene. See
ECF No. 86. The Court determined that IMG sought intervention to access the protected

                                               2                                                 499282.2
         Case 1:19-cv-00055-PEC Document 187 Filed 09/09/19 Page 3 of 4



               All interested parties that have raised issues related to this procurement should

have a fair and equal opportunity to understand the basis for the Court’s decision and any

disputes pertaining to Defendant’s compliance with the Court’s Order or its intended

corrective action. IMG’s intervention in the ANHAM case for this limited purpose will allow

it to make an informed decision about how to proceed in the IMG case and how to respond to

the Court’s stay order (ECF No. 112). Moreover, IMG, through its counsel, should have the

opportunity to fully understand how its unique interests may be affected by Defendants’

actions alleged to be in violation of the Order. IMG will be at a distinct disadvantage in this

procurement if its attorneys do not have a complete understanding of the Court’s Order and

any alleged violations thereof, while the attorneys for KGL, ANHAM and DLA do. It is also

unfair to preclude IMG from ongoing proceedings relating to the Defendants’ actions that

have the potential to erode the rights IMG seeks to enforce in its bid protest.

               IMG’s intervention will not unduly delay or prejudice the adjudication of any

parties’ rights in the ANHAM case. The ANHAM case has already been adjudicated. IMG

merely seeks to intervene so that its outside attorneys can fully understand the Court’s

decision, respond to the Court’s Order in the IMG case on an equal footing with all other

interested parties and protect its clients legitimate interests in connection with disputes

concerning DLA’s response to that Order. IMG should be permitted to intervene in the




record in the ANHAM case and concluded that its motion to correct/supplement the
administrative record (“AR”) in the IMG case was the proper vehicle for obtaining such
access. The Court has yet to rule on IMG’s motion to correct/supplement the AR in the IMG
case. In this Motion, IMG does not seek access to any portions of the protected record
beyond that information included in the Court’s Sealed Opinion and Order or any briefs that
may be filed in connection with ANHAM’s Motion.

                                             3                                                499282.2
         Case 1:19-cv-00055-PEC Document 187 Filed 09/09/19 Page 4 of 4



interest of fairness to all parties and to ensure that IMG’s legal interests with respect to the

proposed contract arising from its proposal and separate bid protest are adequately protected.

Dated: September 9, 2019                     Respectfully submitted,

                                             ROGERS JOSEPH O'DONNELL


                                             By:      /s/ Neil H. O’Donnell
                                                 Neil H. O’Donnell (Counsel of Record)
                                                 Jeffery M. Chiow
                                                 Stephen L. Bacon
                                             875 15th St. NW, Suite 725
                                             Washington, DC 20005
                                             (202) 777-8950 (Telephone)
                                             (202) 347-8429 (Facsimile)
                                             nodonnell@rjo.com; jchiow@rjo.com;
                                             sbacon@rjo.com

                                             Attorneys for Prospective Plaintiff-Intervenor
                                             Intermarkets Alliance and USFI, Inc., Joint Venture




                                             4                                              499282.2
